      Case: 1:20-cv-00110-JMV Doc #: 23 Filed: 08/11/21 1 of 2 PageID #: 845




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             ABERDEEN DIVISION


BEVERLY KAY MEDLEY                                                                 PLAINTIFF

V.                                                                    NO. 1:20-CV-00110-JMV

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY                                                   DEFENDANT


                                     FINAL JUDGMENT

       This cause is before the Court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying

claims for a period of disability and disability insurance benefits and supplemental security

income. The parties have consented to entry of final judgment by the United States Magistrate

Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for

the Fifth Circuit. The Court, having reviewed the administrative record, the briefs of the parties,

and the applicable law, and having heard oral argument, finds as follows:

       Consistent with the Court’s ruling from the bench during a hearing held today, the

Court finds that there is a lack of substantial evidence to support the residual functional

capacity (RFC) determination, and the error is not harmless. On remand, the ALJ is to have the

entirety of the medical records, including the 2018 knee x-ray and related records, reviewed

by an appropriate medical professional; and a full RFC assessment must be supplied by the

reviewing physician. If necessary, the ALJ must also obtain supplemental vocational expert

evidence on the issue of whether there is any work the claimant can perform in view of all her
     Case: 1:20-cv-00110-JMV Doc #: 23 Filed: 08/11/21 2 of 2 PageID #: 846




limitations. The ALJ may conduct any additional proceedings not inconsistent with this

judgment.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is

REVERSED and REMANDED for further proceedings.

      SO ORDERED this, the 11th day of August, 2021.

                                     /s/ Jane M. Virden
                                     U.S. MAGISTRATE JUDGE
